DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
Claims 1-13 are pending for examination. 

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d).

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 05/23/2022, 05/20/2022, 05/04/2022, 02/07/2022, 12/14/2021, 10/19/2021, 06/22/2021, 05/03/2021, 05/03/2021, 04/10/2020 and 04/10/2020 are considered by the examiner.

Claim Objections
Claim 13 is objected to because of the following informalities:  
In line 2 of the claim, the phrase “one or more elected from” should read “one or more selected from”. 
  Appropriate correction is required.
Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4, 5, 7, 8 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 Regarding claim 4, the limitation “wherein the light absorbing layer comprising two or more points wherein thickness of the two or more points are different” is indefinite. It is not clear what the word “point” means in terms of the light absorbing layer and how a layer can have singular points regarding the layer structure. 
In order to overcome this rejection, it is suggested that the claim be amended to recite that the light absorbing layer comprises areas or regions where the thicknesses are different as that better describes what is shown in the figures and is supported by page 3 of the instant specification as originally filed. 
Regarding claim 5, the limitation reciting “and the light absorbing layer comprises one or more regions wherein thicknesses of the one or more regions of the light absorbing layer are different from a thickness of any one region of the one or more regions of the light absorbing layer having an inclined surface” is indefinite. In line 2 of the claim, the first recitation of “one or more regions” is stated as having an inclined surface. Then in line 4, “one or more regions” are recited again and it is unclear if this recitation is referring back to the “one or more regions” recited in line 2 or a different set of “one or more regions”. It is not clear from the claim language if there are two different “one or more regions” being recited. 
Regarding claim 7, the limitation reciting “or a pattern having a protruding portion of a recess portion having a structure in which an of a cone shape is cut” is indefinite. It is not clear how a protruding portion can be claimed to be a structure where a cone shape is cut out of. 
Regarding claim 8, the limitation reciting “wherein the pattern having the protruding portion or recess portion formed in the shape of a cone has two or less identical forms, as viewed from an upper surface of the pattern while rotating the pattern 360°” is indefinite. It is not clear what is mean by the cone having “two or less identical forms”, or what “forms” means with respect to the cone shaped pattern and what structure that imparts to the pattern.
Regarding claim 9,  the limitation reciting “wherein the pattern having the protruding portion of which has the highest point is formed as the line or the recess portion of which the lowest point is formed as the line has only one identical form, as viewed from an upper surface of the pattern while rotating of the pattern 360°” is indefinite. It is not clear what is mean by the line pattern having “only one identical form”, and what structure that imparts to the claimed pattern. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 4, 5, 6, 10, 11, 12 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Phillips et al. (US 2005/0063067).
Regarding claims 1, 2, 12 and 13, Phillips et al. teaches an optical structure used for the protection of security documents and brand protection in the area of cosmetics (for a cosmetics container) ([0002, 0012-0014, 0026-0045, 0051]).The optical structure is comprised of a light transmissive layer (22; substrate layer) of a plastic material such as PVC, polycarbonate, polyacrylate and PET, having a surface relief pattern molded thereon (Figure 4; [0029-0030, 0039-0045]). A patterned reflective layer (26; color film) is applied over the surface relief pattern and can be comprised of a metal such as aluminum, silver, nickel, copper, gold, silver-palladium, silver-copper alloy and the like ([0027-0028, 0033]). A multilayer optical coating (58; color expression layer) is formed over the patterned reflective layer (26; color film) and exposed surface relief pattern on the substrate surface, wherein the multilayer optical coating (58; color expression layer) is comprised of an absorber layer (52; light absorbing layer), an optical dielectric layer (54) and a reflector layer (56; light reflecting layer) (Figure 4; [0029-0030, 0039-0045]). As shown in Figure 4, the layer structure is such that the patterned reflective layer (26; color film) is on a surface of the absorber layer (52; light absorbing layer) opposite to the surface of the absorber layer (52; light absorbing layer) facing the reflector layer (56; light reflecting layer). 
Regarding claims 4 and 5, Phillips et al. teaches all the limitations of claim 1 above, and as shown by Figure 4, the absorber layer (52; light absorbing layer) comprises two or more points/areas where the thickness is different. 

    PNG
    media_image1.png
    535
    746
    media_image1.png
    Greyscale

Furthermore, as shown by the annotated Figure 4 above, the absorber layer (52; light absorbing layer) comprises one or more regions wherein an upper surface of each of the one or more regions has an incline surface with an inclination angle larger than 0° and 90° or less, wherein the area shown by the circle has a different thickness than the area annotated to show the inclination angle. 
Regarding claim 6, Phillips et al. teaches all the limitations of claim 1 above, and further teaches that the absorber layer (52; light absorbing layer) is formed of a metal, metal oxide, metal nitride, metal carbide, wherein the metals include titanium, aluminum, nickel, vanadium, molybdenum, iron, and cobalt ([0042]), all of which are disclosed by the instant specification ([0110]). Therefore, as the metals disclosed by Phillips et al. for the absorber layer (52; light absorbing layer) as the same as those disclosed by the instant application, the absorber layer (52; light absorbing layer) would inherently have the claimed dichroism recited by claim 6. As stated in section 2112.01(II) of the MPEP, a chemical composition and its properties are inseparable, thus if the prior art teaches the same chemical structure as the applicant, the claimed properties are necessarily present. 
Regarding claims 10 and 11, Phillips et al. teaches all the limitations of claim 1 above, and further teaches that the absorber layer (52; light absorbing layer) is formed of a metal, metal oxide, metal nitride, metal carbide, wherein the metals include titanium, aluminum, nickel, vanadium, molybdenum, iron, and cobalt ([0042]), all of which are disclosed by the instant specification ([0110]). Therefore, as the metals disclosed by Phillips et al. for the absorber layer (52; light absorbing layer) as the same as those disclosed by the instant application, the absorber layer (52; light absorbing layer) would inherently have the claimed refractive index as recited by claims 10 and 11. Furthermore, the website https://refractiveindex.info/?shelf=main&book=Al&page=Rakic (available via Internet Wayback Machine circa 02/14/2016; copies provided), the materials listed above by Phillips et al. for the absorber layer (52; light absorbing layer) fall within the ranges claimed in claims 10 and 11. As stated in section 2112.01(II) of the MPEP, a chemical composition and its properties are inseparable, thus if the prior art teaches the same chemical structure as the applicant, the claimed properties are necessarily present. 

Claims 1, 2, 3, 4, 7, 8, 9 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Katsura et al. (JP 2013-223928, EPO machine translation provided).
Regarding claims 1, 2, 3 and 12, Katsura et al. teaches a decorative film comprising a transparent surface layer (11; color film/transparent substrate), a metallic luster layer (12; light reflecting layer), a light absorption layer (13; light absorbing layer) and a base resin molded member (15; substrate) in that order (Figure 2A, [0007-0011, 0015, 0017-0019, 0036-0038, 0047, 0051-0055, 0074-0080, 0094-0099]). Katsura et al. further teaches that the transparent surface layer (11; color film/transparent substrate) can be colored as long as it is transparent or translucent ([0173]).  As shown in Figure 2A, the transparent surface layer (11; transparent substrate) is formed on a surface of the metallic luster layer (12; light reflecting layer) opposite to a surface of the metallic luster layer (12; light reflecting layer) facing the light absorption layer (13; light absorbing layer). 
The limitation “for a cosmetic container” recites functional language related to the intended use of the process and is accorded limited weight as the language does not further limit the structure or the process. 
Regarding claim 4, Katsura et al. teaches all the limitations of claim 1 above, and further teaches, as shown by Figure 2A, that the light absorption layer (13; light absorbing layer) comprises two or more points/areas wherein the thickness is different, such as the thickness where the thickness of the light absorption layer (13; light absorbing layer) in an area where the metallic luster layer (12; light reflecting layer) is present compared to an area where the metallic luster layer (12; light reflecting layer) is not present. 
Regarding claims 7 and 9, Katsura et al. teaches all the limitations of claim 1 above, and further teaches, as shown by Figure 2A, the upper surface of the light absorption layer (13; light absorbing layer) comprises a pattern having a protruding portion or a recess portion in the shape of a line.  
As stated in the 112b rejections above, it is unclear what is meant by the limitations reciting “wherein the pattern having the protruding portion of which has the highest point is formed as the line or the recess portion of which the lowest point is formed as the line has only one identical form, as viewed from an upper surface of the pattern while rotating of the pattern 360°” in claim 9. Katsura et al. is viewed as meeting this limitation until further clarification is provided by the Applicant. 
Regarding claim 8, Katsura et al. teaches all the limitation of claim 7 above. The limitations of claim 8 further limits the embodiment of claim 7 wherein the protruding or recess portions are in the shape of a cone, and does not further limit the embodiment wherein the protruding or recess portions are in the shape of a line. Therefore, claim 8 is not further limiting with respect the embodiment taught by Katsura et al. 





Claims 1, 2, 3, 4, 5 and 7  are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lieberman (US 2006/0275625).
Regarding claims 1, 2 and 3, Lieberman teaches an article comprising a substrate (80) having a print layer (90; color film), a metal layer (82; light reflecting layer), an index surface relief coating (84; light absorbing layer), and a protective layer (88; transparent substrate) in that order (Figure 7, [0037-0048, 0053-0054]). As shown in Figure 7, the print layer (90; color film) is provided on the surface of the metal layer (82; light reflecting layer) opposite to a surface of the metal layer (82; light reflecting layer) facing the index surface relief coating (84; light absorbing layer), and the protective layer (88; transparent substrate) is provided on a surface of the index surface relief coating (84; light absorbing layer) opposite to the surface of the index surface relief coating (84; light absorbing layer) facing the metal layer (82; light reflecting layer). 
The limitation “for a cosmetic container” recites functional language related to the intended use of the process and is accorded limited weight as the language does not further limit the structure or the process. 
Regarding claims 4 and 5 , Lieberman teaches all the limitations of claim 1 above, and as shown in Figure 7, the index surface relief coating (84; light absorbing layer) contains two or more points/areas where the thickness is different, such as in the areas of the recesses versus the areas of the protrusions.

    PNG
    media_image2.png
    439
    374
    media_image2.png
    Greyscale

Furthermore, as shown by the annotated Figure 7 above, Lieberman teaches that the index surface relief coating (84; light absorbing layer) has one or more regions where an upper surface has an inclined surface having an inclination angle larger than 0° and 90° or less. 
Regarding claim 7, Lieberman teaches all the limitations of claim 1 above, and further teaches that the pattern formed in the index surface relief coating (84; light absorbing layer) comprises protruding portions of recess portions in the shape of a line as shown by Figure 4C. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3, 7, 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Phillips et al. (US 2005/0063067).
Regarding claim 3, Phillips et al. teaches all the limitations of claim 1 above. In a different embodiment shown by Figure 3, Phillips et al. teaches that an outer layer (42; transparent substrate) can be provided overlying the patterned reflective layer (26; color film) and exposed portions of the surface relief pattern on the light transmissive layer (22; substrate layer) as a protection layer, wherein the outer layer can be colored, transmissive or opaque ([0038]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the outer layer (42; transparent substrate)  on a surface of the absorber layer (52; light absorbing layer) opposite to the surface of the absorber layer (52; light absorbing layer) facing the reflector layer (56; light reflecting layer) to protect the underlying patterned reflective layer (26; color film) and exposed portions of the surface relief pattern. 
Regarding claims 7, 8 and 9, Phillips et al. teaches all the limitations of claim 1 above, and further teaches that the surface relief layer can be comprised of various forms, including two dimensional holographic images, three-dimensional holographic images, corner cube reflectors (cone shaped), zero order diffraction patterns, moiré patterns (lines) or other light interference patterns including those based on microstructures having dimensions in the range from about 0.1m to about 10m ([0030]). 
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize any of the surface relief patterns disclosed by Phillips et al., including the cube corner and moiré patterns depending on the desired optical effect. 
As stated in the 112b rejections above, it is unclear what is meant by the limitations reciting “wherein the pattern having the protruding portion or recess portion formed in the shape of a cone has two or less identical forms, as viewed from an upper surface of the pattern while rotating the pattern 360°” in claim 8 and “wherein the pattern having the protruding portion of which has the highest point is formed as the line or the recess portion of which the lowest point is formed as the line has only one identical form, as viewed from an upper surface of the pattern while rotating of the pattern 360°” in claim 9. The cube corner and moiré patterns disclosed by Phillips et al. for the diffractive structures are viewed as meeting these limitation until further clarification is provided by the Applicant. 


Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Lieberman (US 2006/0275625).
Regarding claims 10 and 11, Lieberman teaches all the limitations of claim 1 above and further teaches that the index surface relief coating (84; light absorbing layer) is comprised of metallic particles and/or high refractive index particles including aluminum particles, silver particles, gold particles, cobalt particles, aluminum oxide among others ([0041-0047]). The index surface relief coating (84; light absorbing layer) are selected to provide various effects such as magnetic properties, metallic properties, color change properties, and made to interact with the surface relief structures to create innovative and improved optical properties ([0044]). 
The metallic particles and/or high refractive index particles disclosed by Lieberman for the index surface relief coating (84; light absorbing layer) as the same as those disclosed by the instant application for the light absorbing layer in paragraph [0109-0110] of the pg-pub, therefore, the aforementioned materials of Lieberman would inherently have the claimed refractive index as recited by claims 10 and 11. As stated in section 2112.01(II) of the MPEP, a chemical composition and its properties are inseparable, thus if the prior art teaches the same chemical structure as the applicant, the claimed properties are necessarily present. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize any of the metallic particles and/or high refractive index particles in the index surface relief coating (84; light absorbing layer) of Lieberman based upon the desired optical properties to be achieved. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hong et al. (KR 1020170133109, cited on IDS) teaches a multi-color phase color film comprising a bead layer, thin film layer (light absorbing layer), reflecting layer and transition film (substrate) (Figure 3; pg. 6-9 or translation). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA POWERS whose telephone number is (571)270-5624. The examiner can normally be reached Monday-Friday, 10:00AM-3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on 571-272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LAURA POWERS
Examiner
Art Unit 1785



/LAURA C POWERS/Primary Examiner, Art Unit 1785